Citation Nr: 0030088	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-44 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date earlier than April 4, 
1994 for a grant of service connection for status post 
coronary artery disease with myocardial infarctions and 
hypertension.  

2. Entitlement to service connection for a back disorder.  

3. The propriety of the initial 50 percent rating assigned 
for a post-traumatic stress disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from September 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the RO in Huntington, West Virginia, which denied service 
connection for a back disorder and granted service connection 
for PTSD, which was assigned a 30 percent rating from April 
4, 1994.  The RO also granted service connection for status 
post coronary artery disease with myocardial infarctions and 
hypertension, which was assigned a 30 percent evaluation from 
April 4, 1994.  

In a rating decision of January 1995 the RO assigned a 100 
percent schedular evaluation for the veteran's service 
connected status post heart disability from April 4, 1994, 
through January 31, 1995 and assigned a 30 percent disability 
rating for this disorder from February 1, 1995.  In February 
1995 the veteran expressed disagreement with the effective 
date assigned for service connection for heart disease, post 
operative status.  In August 1995 the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  

The veteran subsequently moved to Florida and his claims 
folder was thereafter transferred to the RO in ST. 
Petersburg, Florida.  After this transfer was accomplished, 
the veteran moved to Virginia and the claims folder was 
thereafter transferred to the RO in Roanoke Virginia.  In a 
rating decision of July 1999, the Roanoke RO increased the 
evaluation for the veteran's service connected status post 
heart disability to 100 percent disabling, effective from 
April 4, 1994.  The RO also increased the evaluation for the 
veteran's service connected PTSD to 50 percent disabling, 
effective April 4, 1994.  

In May 2000 the Board sent the veteran a letter asking him 
for clarification as to whether he wished a personal hearing 
before the Board.  In the letter it was stated that, if no 
response was received within 30 days of the date of the 
letter, a hearing would be scheduled in Washington, D.C.  
Since the veteran did not respond to this inquiry, a hearing 
was scheduled for August 15, 2000, before a member of the 
Board in Washington D.C.  The veteran failed to report for 
this hearing.  Since there was doubt as to whether the 
Board's May 2000 letter had been sent to the veteran's 
correct address, he was sent another inquiry from the Board, 
dated August 30, 2000, asking for clarification in regard to 
his desire for a Board hearing.  In September 2000, the 
veteran responded that he no longer wished to have a Board 
hearing.  Accordingly, the issues of service connection for a 
back disorder, an increased rating for PTSD and entitlement 
to an earlier effective date for a grant of service 
connection for a status post heart disability are before the 
Board for appellate consideration at this time.  For reasons 
made evident below, the issue of entitlement to service 
connection for a back disorder will be discussed in the 
Remand section of this decision.  

As will be explained below the second and third issues noted 
on the title page will be the subject of a remand at the end 
of this decision.  


FINDING OF FACT

The veteran was discharged from service in October 1969 and 
his initial claim for service connection for a heart 
disability was received on April 4, 1994.



CONCLUSION OF LAW

An effective date prior to April 4, 1994 for a grant of 
service connection for the veteran's status post coronary 
disease with myocardial infarction and hypertension is not 
warranted.  38 U.S.C.A. §§ 5110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date of a grant of service connection for a 
disability will be the day the following separation from 
active service or date entitlement arose if the claim is 
received within 1 year after separation from service.  
Otherwise the effective date of service connection shall be 
the date of receipt of the veteran's claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991) ;38 C.F.R. § 3.400 (2) (2000).  

The pertinent facts in regard to the claim for an earlier 
effective date for a grant of service connection for status 
post coronary artery disease with myocardial infarction and 
hypertension are not in dispute.  The veteran was discharged 
from active service in October 1969.  His original claim for 
service connection for coronary artery disease with 
myocardial infarction and hypertension was received by the RO 
on April 4, 1994, almost 25 years after the veteran's 
discharge from service.  The evidence shows that the veteran 
had the onset of his cardiovascular disease during service 
and also indicates that he suffered myocardial infarctions in 
late 1976 and again in 1993.  Nonetheless, since no claim for 
service connection for heart disease was received by the VA 
prior to April 4, 1994, that date is the earliest appropriate 
effective date for a grant of service connection for the 
veteran's status post coronary artery disease with myocardial 
infarctions and hypertension.  



ORDER

Entitlement to an effective date prior to April 4, 1994 for a 
grant of service connection for status post coronary artery 
disease with myocardial infarctions and hypertension is 
denied.


REMAND

In regard to the veteran's claim for service connection for a 
back disorder, the Board notes that, the veteran's December 
1965 examination prior to service enlistment noted no 
pertinent abnormality on clinical evaluation.  Review of the 
veteran's service medical records reveals that he was seen in 
October 1968 for evaluation of his back.  It was reported 
that he was "doing good".  On the veteran's September 1969 
examination prior to separation from service, the spine was 
evaluated as normal on clinical evaluation.  

On VA medical examination in April 1994, the veteran gave a 
history of an injury to his back sustained in a 1968 
helicopter accident.  He said that he had had no surgery 
since that time, but complained that his back was painful and 
stiff, especially in the morning.  After evaluation, the 
diagnosis was degenerative joint disease of the lumbar spine 
with slight scoliosis.  

VA clinical records reflect outpatient treatment during 1994 
and 1995 for low back pain.  During treatment in July 1995 he 
said that in 1969 he was hit in the back by a helicopter part 
and had had intermittent pain in the low back thereafter.  He 
said that the pain had become worse since 1977.  Subsequent 
VA clinical records indicate continuing treatment for low 
back pain.  

During an August 1995 RO hearing the veteran said that he 
injured his low back in a helicopter accident which occurred 
in Vietnam.  On that occasion he was hit by an engine when 
the helicopter rolled over.  He said that he sustained 
another injury to his back during service when he lifted a 
footlocker.  He said that he was treated for low back pain.  
He said that he received treatment for his back at the 
Cleveland Clinic during 1971 or 1972 and also received 
treatment from a chiropractor now deceased.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection for degenerative arthritis may be granted 
if it is manifested to a compensable degree within one year 
following discharge from wartime service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2000).  

Given the above evidence, it is apparent that further 
development by the RO is necessary prior to further appellate 
consideration of the veteran's claim for service connection 
for a back disorder.  Clinical records from the Cleveland 
Clinic for 1971 and 1972, if in existence, may provide 
relevant evidence in regard to the veteran's claim.  
Moreover, the Board believes that an additional VA 
examination is necessary to ascertain the etiology of the 
veteran's current low back disability.  

In regard to the veteran's claim for an increased rating for 
PTSD, the Board notes that, on VA psychiatric examination in 
April 1994 the veteran reported daily memories of the Vietnam 
War.  Since beginning treatment he had had flashbacks as 
often as twice daily.  Thinking about the war distressed him 
and he avoided thoughts or activities that reminded him of 
the war.  He reported disinterest in daily life and said that 
he was rather reclusive in his social life.  The veteran was 
noted to have a constricted affect and did not think of the 
future.  He said his hobby was "worrying" and he also said 
that he was not active in any clubs or organizations.  On 
evaluation, he was articulate, alert, and appropriate.  His 
mood was anxious.  He was fully oriented and recent and 
remote memory were intact.  He had a good fund of general 
knowledge.  His thinking was abstract and judgment were 
intact.  The diagnostic impression was PTSD.  

During an August 1995 RO hearing, the veteran said that he 
had had between 100 and 150 jobs since service.  He said that 
he could not stand a crowd, which he considered to be any 
more than 10 people.  Very little socializing, except for 
family, was reported.  

VA clinical records reflect outpatient treatment during the 
1990s for PTSD with symptoms that included anxiety, 
depression, nightmares, and poor sleeping patterns.  

On VA psychiatric examination in May 1996 the veteran was 
alert, articulate, and appropriate.  He was outwardly 
composed, but indicated that he was anxious.  He was oriented 
to time, place, and person.  Recent and remote memory was 
intact and there was a good fund of general knowledge.  No 
hallucinations or delusions were reported.  Thinking was 
abstract and judgment was intact.  The diagnoses included 
PTSD by history.  The examiner believed that the veteran's 
PTSD was a minor problem.  

On further VA psychiatric examination in September 1996 the 
veteran was described as alert, articulate, and appropriate.  
He was oriented to person, place, and time.  His cognitive 
functions were intact, as were his remote and recent 
memories.  He had a good fund of knowledge.  No 
hallucinations or delusions were reported.  Thinking was 
abstract.  Mood was anxious.  Judgment and insight were 
intact.  No suicidal or homicidal ideation was reported.  The 
diagnostic impressions included PTSD on Axis I.   A GAF score 
of 50 was reported.  

On VA psychiatric examination conducted on June 16, 1999, the 
veteran was appropriately attired, well groomed, pleasant, 
and cooperative.  His hygiene was good.  He was said to have 
difficulty talking about Vietnam, but his speech was clear 
and soft, with normal rate.  Eye contact was fair and the 
veteran's mood was said to be depressed and nervous.  He said 
that he had a bad attitude, but did not have a problem with 
anger.  His affect was restricted.  There was no psychomotor 
agitation or retardation.  The veteran was oriented to 
person, time and place.  His memory was grossly intact.  
Difficulties with concentration were reported, as was 
difficulty with events in Vietnam.  He denied hallucinations 
and there were no delusions or a formal thought disorder.  
Suicidal and homicidal ideation was denied, but he had been 
in numerous fights, and had a problem with anger.  The 
diagnosis was PTSD, chronic, severe.  A GAF score of 35 was 
reported based on severe PTSD symptoms.  

On the VA psychiatric examination in June 1999 the examiner 
reported severely disabling PTSD which is compatible with a 
70 percent rating.  He also assigned a GAF score of 35 which 
is compatible with a finding that the veteran's PTSD 
precludes gainful employment.  However, virtually none of the 
specific clinical findings required for a 70 percent or a 100 
percent rating under the new rating criteria which became 
effective on November 7, 1996 were reported on the 
examination.  Further development is required.  

The VA schedular criteria for rating mental disorders were 
revised in November 1996.  The United States Court of 
Veterans Appeals (Court) has held that, where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is 
therefore crucial to the adjudication of the veteran's claim 
for an increased rating for PTSD that there be a current VA 
psychiatric examination which specifically addresses the 
clinical findings contained in the criteria for rating for 
psychiatric disabilities which were in effect prior to 
November 7, 1996, and the criteria for rating psychiatric 
disabilities which became effective on and after that date, 
rather than providing a GAF score which is not compatible 
with the clinical findings reported on the examination.  

In view of the above, this case is is REMANDED to the RO for 
the following development:  

1. After obtaining the necessary 
authorization from the veteran, the RO 
should appropriately contact the 
Cleveland Clinic in Cleveland, Ohio, 
and request copies of all clinical 
records reflecting the veteran's 
reported treatment at that facility 
for low back symptomatology during 
1971 and 1972.  All clinical records 
obtained should be associated with the 
claims folder.  

2. Then, the RO should afford the veteran 
a VA orthopedic examination to 
determine the nature, extent, and 
etiology of the veteran's low back 
disability.  All relevant clinical 
findings should be reported in detail.  
The claims folder must be made 
available to the examining physician 
prior to his evaluation so that the 
relevant records can be reviewed in 
detail.  The examiner should state 
that he has reviewed the claims folder 
in his examination report.  At the 
conclusion of the evaluation, and 
after a thorough review of the claims 
folder, the examining physician should 
render a medical opinion as to whether 
it is at least as likely as not that 
the veteran's current low back 
disability is related to his reported 
back injury during service, or is 
otherwise related to service.  

3. The veteran should be afforded a VA 
psychiatric examination to determine 
the severity of his service-connected 
PTSD.  The claims folder, to include a 
copy of this remand, must be made 
available to the examiner so that the 
pertinent aspects of the veteran's 
psychiatric and employment history may 
be reviewed.  The examiner should 
state in the examination report that 
he has reviewed the claims folder 
prior to the examination.  All 
clinical findings should be reported 
in detail and such tests as the 
examining physician deems necessary 
should be performed.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which 
are manifestations of PTSD and render 
an opinion for the record as to the 
degree to which the specific findings 
affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
flexibility and efficiency levels in 
performing occupational tasks 
(industrial impairment).  Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
examining physician should also be 
furnished a copy of the revised VA 
general rating criteria for mental 
disorders (38 C.F.R. §  4.130, 
effective November 7, 1996), and, on 
examination of the veteran, comment as 
to the presence or absence of each 
symptom and clinical finding specified 
therein for ratings from 0 to 100 
percent, and if present, the frequency 
and degree of severity thereof. 

4. When the above development has been 
completed the RO should review the 
veteran's claim for service connection 
for a low back disorder and his claim 
for an increased rating for PTSD.  If 
these benefits are denied, the RO 
should provide the veteran with a 
supplemental statement of the case and 
afford him a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence and to comply with a 
precedent decision of the Court.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



